Citation Nr: 0901455	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  06-03 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a disability rating greater than 10 
percent for lumbosacral strain with degenerative disc disease 
at L4-5.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Counsel




INTRODUCTION

The veteran had active service from October 1977 to September 
1981.  It also appears that the veteran had additional active 
service in 1998 and 1999 although such service has not yet 
been verified.    

This appeal to the Board of Veterans' Appeals (Board) arises 
from a December 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The veteran's lumbosacral strain with degenerative disc 
disease at L4-5 is manifested by some limitation of motion 
and complaints of pain.  While intervertebral disc syndrome 
is shown, incapacitating episodes having a total duration of 
less than 2 weeks during the past 12 months is not shown.  


CONCLUSION OF LAW

The criteria for a disability rating greater than 10 for 
lumbosacral strain with degenerative disc disease at L4-5 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic 
Code 5237 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises out of the veteran's claim that his 
service-connected lumbosacral strain with degenerative disc 
disease at L4-5 is more disabling than currently evaluated.  
If a disability is determined to be service connected it will 
be assigned a disability rating.  Disability evaluations are 
determined by the application of a schedule of ratings, which 
are based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  The governing regulations 
provide that the higher of two evaluations will be assigned 
if the disability more closely approximates the criteria for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.  

Furthermore, when an evaluation of a disability is based on 
limitation of motion, the Board must also consider, in 
conjunction with the otherwise applicable diagnostic code, 
any additional functional loss the veteran may have sustained 
by virtue of other factors as described in 38 C.F.R. §§ 4.40 
and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
Such factors include more or less movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, and deformity or atrophy of disuse.  
38 C.F.R. § 4.45.  Also, the VA General Counsel held in 
VAOPGCPREC 9-98 after reiterating its holding in VAOPGCPREC 
23-97 that pain as a factor must be considered in the 
evaluation of a joint disability with arthritis and that the 
provisions of 38 C.F.R. § 4.59 are for consideration.

Relevant Evidence

The veteran's service treatment records show he was involved 
in an automobile accident and injured his lower back in 
October 1980.  The Board granted service connection for a 
back disorder in February 1984 and by rating decision dated 
in April 1984 the RO assigned a noncompensable disability 
rating for dorsal lumbar spine back strain.  In a subsequent 
March 2004 rating decision the RO increased the veteran's 
disability rating for the veteran's lumbosacral strain from 
noncompensable to 10 percent disabling.

In connection with the March 2004 rating decision, the 
veteran was afforded a VA examination, also in March 2004.  
During this examination the veteran reported constant back 
pain.  Upon physical examination, palpation of the lumbar 
spine revealed no spasm, pain, tenderness to palpation, or 
increase muscle tension.  The veteran reported decreased 
discomfort to the muscular tissues of L4-L5 slightly left 
paraspinal in the vertebral areas.  Active range of motion 
for forward flexion was 0 to 75 degrees, flattening of lumbar 
segment and extension was 0 to 30 degrees.  Side bending 
bilaterally was 0 to 25 degrees and rotation bilaterally was 
0 to 40 degrees.  There was no limitation of movement, no 
protective posture, and the examiner commented that the 
provisions of DeLuca were not applicable.  Lower extremity 
vascular neurological examination was intact symmetrically 
with L4-S1 trace reflex bilateral.  Waddell was 0 to 5.  
Sitting and lying straight revealed leg raise 0 to 70 degrees 
negative.  Quad circumference was 40 centimeters on the right 
and 40.5 centimeters on the left.  Leg length was symmetric.  
Hoover and Patrick tests were negative.  With regard to 
Goldthwait's sign the veteran reported lumbosacral discomfort 
in the areas described above L4-L5 and there was no calf 
atrophy.  Radiograph studies in the lumbar spine were 
negative but there were mild changes of a narrowed L4-L5, 
normal for age.  The diagnosis was recurrent lumbosacral 
strain without radiculopathy.  

Also in March 2004 the veteran indicated that he had private 
treatment for his back disorder.  These records were obtained 
and show treatment for low back pain from March 2002 to 
February 2004.  Significantly, these records show that the 
veteran reinjured his back in March 2002 when he was 
allegedly beaten by four officers from the San Antonio Police 
Department.  

The veteran was afforded another VA examination in July 2004.  
During this examination the veteran complained of low back 
pain for the past 20 years.  The pain was described as being 
a 7 on a scale of 1 to 10 and was reportedly elicited by 
physical activity.  It is relieved by rest and medication.  
The veteran stated that his back disorder does not cause 
incapacitation and did not result in any time lost from work.  
Physical examination of the thoracolumbar spine revealed no 
complaints of radiating pain on movement.  Muscle spasm was 
absent and no tenderness was noted.  There was negative 
straight leg raising on the right and left.  The range of 
motion of the lumbar spine was as follows:  flexion to 90 
degrees, extension to 30 degrees, right lateral flexion to 30 
degrees, left lateral flexion to 30 degrees, right rotation 
to 30 degrees, and left rotation to 30 degrees.  The examiner 
commented that range of motion was not additionally limited 
by pain, fatigue, weakness, lack of endurance, or 
incoordination.  There was no ankylosis of the spine and no 
signs of intervetebral disc syndrome were present.  
Neurological examination was normal.  X-ray examination 
revealed degenerative arthritis and joint narrowing.  The 
veteran's diagnosis was changed from lumbosacral strain to 
minimal lumbar spondylosis and mild degenerative disc disease 
L4-5.  The diagnosis was changed because of the findings of 
spondylosis.  The examiner also noted that the anatomical 
variant posterior elements of L5 were insignificant.

Also of record are VA outpatient treatment reports dated from 
September 1993 to December 2004.  These records show 
treatment for the veteran's low back disorder.  

Relevant Diagnostic Criteria

The veteran's lumbosacral strain with degenerative disc 
disease at L4-5 is currently rated as 10 percent disabling 
under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5237, the 
diagnostic code for lumbar strain.

Disorders of the spine may be evaluated either under the 
General Rating Formula for Diseases and Injuries of the Spine 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under § 4.25.  38 C.F.R. § 4.71a.
 
Under the General Rating Formula for Diseases and Injuries of 
the Spine a 100 percent evaluation is appropriate for 
unfavorable ankylosis of the entire spine; a 50 percent 
evaluation is appropriate for unfavorable ankylosis of the 
entire thoracolumbar spine; a 40 percent evaluation is 
appropriate for favorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine of 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  A 30 percent evaluation is appropriate 
for forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical spine.  A 20 
percent evaluation is appropriate where there is forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 
percent evaluation is appropriate where there is forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height.  38 C.F.R. § 4.71a, DC 5237.

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes a 10 percent disability 
evaluation is warranted for incapacitating episodes having a 
total duration of at least one week but less than two weeks 
during the past 12 months; a 20 percent disability evaluation 
is warranted for incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months; a 40 percent disability evaluation 
is warranted for incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months; and a 60 percent disability 
evaluation is warranted for incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  38 C.F.R. § 4.71a, DC 5243.

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  38 C.F.R. § 4.71a, DC 5235-43, 
Note (2).

Analysis

Given the evidence of record, the Board finds that a rating 
higher than 10 percent for the veteran's low back disorder is 
not warranted.  The veteran's range of motion does not meet 
the criteria for a 20 percent rating under the General Rating 
Formula for Diseases and Injuries of the Spine as his forward 
flexion is greater than 60 degrees and his combined range of 
motion is more than 120 degrees.  The veteran also does not 
meet the criteria for a 20 percent rating under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes as there is no evidence of 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
In fact, during the July 2004 VA examination the veteran 
indicated that his back disorder does not cause 
incapacitation and he also reported that his back disorder 
has not resulted in any lost time from work.  Thus, under 
either criteria, a higher rating for the veteran's 
lumbosacral strain is not warranted.  

In reaching this conclusion, the Board has considered the 
overall disability picture demonstrated by the record to 
arrive at the appropriate level of functional impairment such 
to provide for fair compensation in this case.  In so doing, 
the Board has carefully considered all applicable statutory 
and regulatory provisions to include 38 C.F.R. §§ 4.40 and 
4.59 as well as the holding in DeLuca, 8 Vet. App. at 202, 
regarding functional impairment attributable to pain, 
particularly in light of the fact that the appellant's 
disability is essentially manifested by pain.  Although the 
veteran has complained of low back pain, the Board finds that 
the effects of pain reasonably shown to be due to the 
appellant's service-connected low back disorder are, however, 
already contemplated by the 10 percent rating for lumbosacral 
strain.  38 C.F.R. § 4.71a, DC 5237.  There is no objective 
evidence of further dysfunction in the form of atrophy, 
weakness, or deformity.  There is no indication in the 
current record that pain due to disability of the low back 
causes functional loss greater than that contemplated by the 
currently assigned 10 percent evaluation.  38 C.F.R. §§ 4.40, 
4.45 (2004); DeLuca, supra.  In fact, the March and July 2004 
VA examinations included the examiners' comments that range 
of motion was not additionally limited by pain.

The Board also finds that no higher evaluation can be 
assigned pursuant to any other potentially applicable 
diagnostic code.  Because there are specific diagnostic codes 
to evaluate the low back, consideration of other diagnostic 
codes for evaluating the disability does not appear 
appropriate.  See 38 C.F.R. § 4.20 (permitting evaluation, by 
analogy, where the rating schedule does not provide a 
specific diagnostic code to rate the disability).  See Butts 
v. Brown, 5 Vet. App. 532 (1993).

In conclusion, the Board finds that the preponderance of the 
evidence is against a higher evaluation than the 10 percent 
rating assigned for the veteran's lumbosacral strain with 
degenerative disc disease at L4-5.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  Notice should also address the 
rating criteria and effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate "a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life" 
and (2) that if an increase in the disability is found, the 
rating will be assigned by applying the relevant Diagnostic 
Codes (DC) based on "the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life."  The notice must also provide examples of 
the types of medical and lay evidence that may be obtained or 
submitted.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Such notice was not provided in this case.  Although the 
appellant received inadequate notice, and that error is 
presumed prejudicial, the record reflects that the purpose of 
the notice was not frustrated.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007); Vazquez-Flores, 22 Vet. App. at 
49.

In an April 2004 letter, the RO stated that to establish 
entitlement to an increased evaluation for his service-
connected lumbosacral strain, the evidence must show that his 
condition had "increased in severity."  The letter also 
explained that the VA was responsible for (1) requesting 
records from Federal agencies, (2) assisting in obtaining 
private records or evidence necessary to support his claim, 
and (3) providing a medical examination if necessary.  The 
December 2004 rating decision explained the criteria for the 
next higher disability rating available for service-connected 
lumbosacral strain under the applicable diagnostic code.  The 
November 2005 statement of the case provided the appellant 
with the applicable regulations relating to disability 
ratings for his service-connected lumbosacral strain, as well 
as the requirements for an extraschedular rating under 38 
C.F.R. § 3.321(b) and stated that, pursuant to 38 C.F.R. § 
4.10, disability evaluations center on the ability of the 
body or system in question to function in daily life, with 
specific reference to employment.  Moreover, the record shows 
that the appellant was represented by a Veteran's Service 
Organization and its counsel throughout the adjudication of 
the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  
Thus, based on the record as a whole, the Board finds that a 
reasonable person would have understood from the information 
that VA provided to the appellant what was necessary to 
substantiate his increased rating claim, and as such, that he 
had a meaningful opportunity to participate in the 
adjudication of his claim such that the essential fairness of 
the adjudication was not affected.  See Sanders, 487 F.3d at 
891.

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board although he 
declined to do so.  All known and available records relevant 
to the issues on appeal have been obtained and associated 
with the veteran's claims file; and the veteran has not 
contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

A disability rating greater than 10 percent for service 
connected lumbosacral strain with degenerative disc disease 
at L4-5 is denied.


REMAND

In March 2006, the RO informed the veteran that it had 
certified his appeal to the Board and his file was being 
transferred there.  The veteran was further informed that he 
had 90 days within which to, among other things, submit 
additional evidence.  In June 2006, the veteran submitted 
additional evidence directly to the Board.  The evidence was 
submitted within 90 days of the certification of the appeal 
to the Board and has been accepted under 38 C.F.R. § 20.1304; 
however, the evidence must be referred to the RO for review 
because the veteran has not expressly waived that procedural 
right.  Id.  It is incumbent upon the RO through the AMC to 
review the evidence and issue an appropriate supplemental 
statement of the case. 

The evidence submitted in June 2006 includes a "Dream Log" 
in which the veteran reported that he was exposed to numerous 
stressors during his military service including 1) learning 
of the death of a fellow service member, B.F., in Blackhorn 
on either November 20, 1977 or January 28, 1980, 2) being in 
a helicopter accident in the Corpus Christi Bay on July 7, 
1980, and 3) loading missiles and bombs onto a plane in 
Germany in June 1999.  The veteran's service personnel 
records show that he was a Commander in the Eighth Coast 
Guard District from October 1977 to September 1981.  It also 
appears that the veteran had additional active service in 
1998/99 although such service has not yet been verified.  The 
veteran's service treatment records include a January 1998 
examination report and the veteran alleges that he had 
military service in June 1999.

The veteran has been diagnosed with PTSD but there has been 
no verification that an in-service stressor occurred.  The 
Board also notes that the veteran's service records do not 
contain medals or decorations that specifically denote combat 
with the enemy.

On remand, the AMC/RO should undertake efforts to obtain 
additional information that may corroborate the veteran's 
claimed stressors.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 
Vet. App. 128 (1997).  Specifically, the AMC/RO should direct 
the U.S. Army and Joint Services Records Research Center 
(JSRRC) to review reports from the Eighth Coast Guard 
District from November 1977 to July 1980.  After reviewing 
these reports the JSRRC should note whether there is any 
corroboration of the first two incidents described by the 
veteran above.  

The AMC/RO should also attempt to verify whether the veteran 
had additional service in 1998/99.  If so, the AMC/RO should 
direct the JSRRC to review reports from the unit(s) the 
veteran served with in June 1999.  After reviewing these 
reports the JSRRC should note whether there is any 
corroboration of the third incident described by the veteran 
above. 


Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should attempt to verify 
the veteran's alleged period of service 
in 1998, 1999.  If such verification is 
unobtainable a negative reply must be 
noted in writing and associated with the 
claims folder.

2.  The AMC/RO should direct the U.S. 
Army and Joint Services Records Research 
Center (JSRRC) to provide any information 
that might corroborate the veteran's 
alleged stressors.  In particular, the 
JSRRC should review the veteran's unit(s) 
records and note whether there is any 
corroboration of the following incidents:  
1) learning of the death of a fellow 
service member, B.F., in Blackhorn on 
either November 20, 1977 or January 28, 
1980, 2) being in a helicopter accident 
in the Corpus Christi Bay on July 7, 
1980, and/or 3) loading missiles and 
bombs onto a plane in Germany in June 
1999.       

3.  Following the above, the AMC/RO must 
make a specific determination, based upon 
the complete record, with respect to 
whether the veteran was exposed to a 
stressor or stressors in service.  If the 
AMC/RO determines that the record 
verifies the existence of a stressor or 
stressors, the AMC/RO must specify what 
stressor or stressors in service it has 
determined are established by the record.  
In reaching this determination, the 
AMC/RO should address any credibility 
questions raised by the record.  

4.  If, and only if, the AMC/RO 
determines that the record verifies the 
existence of a stressor or stressors, 
then the AMC/RO should arrange for the 
veteran to be afforded a VA psychiatric 
examination.  The AMC/RO must specify for 
the examiner the stressor or stressors 
that it has determined are established by 
the record and the examiner must be 
instructed that only those events may be 
considered for the purpose of determining 
whether the veteran was exposed to a 
stressor in service.  The examination 
report should reflect review of pertinent 
material in the claims folder.  

If a diagnosis of PTSD is made, the 
examiner should specify (1) whether each 
alleged stressor found to be established 
by the record by the AMC/RO was 
sufficient to produce PTSD; (2) whether 
the remaining diagnostic criteria to 
support the diagnosis of PTSD have been 
satisfied; and (3) whether there is a 
link between the current symptomatology 
and one or more of the in-service 
stressors found to be established by the 
record by the AMC/RO and found to be 
sufficient to produce PTSD by the 
examiner.  The examination report should 
include the complete rationale for all 
opinions expressed.  All necessary 
special studies or tests should be 
accomplished.  The entire claims folder 
and a copy of this REMAND must be made 
available to the examiner prior to the 
examination.  

5.  The AMC/RO should then review the 
record and ensure that all the above 
actions are completed.  When the AMC/RO 
is satisfied that the record is complete 
and the psychiatric examination, if 
appropriate, is adequate for rating 
purposes, the claim should be 
readjudicated by the AMC/RO with 
consideration of 38 C.F.R. § 3.304(f).  
If the claim is still denied the AMC/RO 
must furnish the veteran and his 
representative with a Supplemental 
Statement of the Case (SSOC) and allow 
the veteran an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


